Citation Nr: 1529039	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  12-19 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

In September 2013, the Board denied service connection for tinnitus and remanded the matter of service connection for hearing loss.  In November 2014, the Board denied service connection for right ear hearing loss and again remanded the matter of service connection for left ear hearing loss.  

The Veteran appealed the denial of service connection for tinnitus to the Veterans Claims Court.  In January 2015, the Court Clerk granted a Joint Motion for Partial Remand (JMR) and remanded the matter to the Board.

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Left ear hearing loss is not the result of in-service noise exposure and is not related to service in any other way.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In addition, for certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in statements dated in December 2010, April 2011, July 2011, and July 2012, the Veteran contends that he has current hearing loss due to in-service noise exposure.  He asserts that he was in an artillery unit and that, even though his military specialty was as a cook, he was in close proximity to 8-inch Howitzers being fired in the field with no hearing protection.  He contends that his exposure to such extensive gunfire resulted in his current hearing loss.  He has also asserted that, during this time in service, he had ringing in his ears at night when trying to sleep, and that he was in sales after service and not exposed to loud noises.  

The Veteran's service personnel records reflect that he served as a Kitchen Supervisor in an artillery unit.  His service treatment records reflect no complaints or findings related to hearing loss.  At the time of his June 1966 examination for entrance into service, the auditory thresholds in the frequencies of 500, 1,000, 2,000, 3000, and 4,000 Hz were 10, 10, 15, 15, and 20 in the left ear.  At the time of his August 1968 examination for separation from service, the auditory thresholds in the frequencies of 500, 1,000, 2,000, and 4,000 Hz were each 10.  At that time, he reported that he did not have and had never had hearing loss.

August 2008 to November 2010 private treatment records reflect that the Veteran had a bilateral hearing loss disability for VA purposes by August 2008.  A November 2010 treatment note from his private nurse practitioner, N.P., reflects that he presented with a complaint of tinnitus, which had begun four years before and had been steadily worsening, and a decline in his hearing over the past year.  He reported a history of loud noise exposure secondary to being in an artillery unit from 1966 to 1968.  The diagnosis was presbycusis with tinnitus, history of significant loud noise exposure secondary to artillery in the military in the 1960s.  

A December 2010 VA audiology consult report reflects that the Veteran reported gradually progressive bilateral hearing loss, left ear possibly poorer than the right, and that he experienced difficulty understanding conversations if visual cues were not present.  He also reported constant bilateral ringing tinnitus that had been present for approximately three years.  It was noted that his history was positive for military noise exposure without hearing protection devices, and recreational noise exposure with hearing protection devices.

On February 2011 VA examination, the Veteran reported "a gradual onset of hearing loss that occurred approximately 2 years ago, onset not associated with any specific event," and that such hearing loss was currently neither progressive nor fluctuant.  He also reported a history positive only for military noise exposure.  The diagnosis was bilateral sensorineural hearing loss.  The examiner stated that, "[w]ith regard to the hearing loss, the Veteran state[d] that the hearing loss began approximately 2 years ago," and that a review of the record demonstrated "that hearing was within normal limits at the time of his discharge from the military and not significantly changed from hearing levels measured at induction into the military."  

The examiner concluded that, "[f]or these reasons it would seem less likely as not that the hearing loss the [Veteran] now has was the result[] of his military duty."  In a March 2011 addendum, the examiner amended the wording of this conclusion to read: "For these reasons, it would seem less likely as not that the hearing loss the [Veteran] now has was the result of his military noise exposure."

In an October 2013 VA audiology report, the examiner noted reviewing the record, including the February 2011 VA examination report and indicated that, at the time of that examination, the Veteran demonstrated normal sloping to a severe sensorineural hearing loss.  The examiner further noted that the Veteran's history was significant for military noise exposure only, and that he reported that hearing loss had begun two years prior to the February 2011 examination, in about 2009.  

The examiner stated that, based on review of the record, at his separation examination, the Veteran demonstrated normal hearing sensitivity from 500 to 4000 Hz, and that the hearing sensitivity from 500 to 4000 Hz did not worsen during service.  The examiner noted that, at the time of the Veteran's original VA examination, he stated that his hearing loss had begun two years prior, in approximately 2009, which would have been 40 years after his separation from service.  

The examiner further explained that, "[p]er the Institute of Medicine (2006) 'there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure . . . [however] based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur'."  The examiner determined that, based largely on the information discussed in the Institute of Medicine report, the left ear hearing loss was less likely than not permanently aggravated by military service. 

In a January 2015 addendum report, a VA examiner again noted review of the entire record.  The examiner noted that, within the service treatment records, there were two significant hearing examinations, the first in June 1966 showing normal hearing in both ears from 500 to 4000 Hz, and that the more recent dated in August 1968 and also showing normal hearing from 500 to 4000 Hz in both ears.  The examiner also noted that there were no significant threshold shifts from 500 to 4000 Hz in either ear when comparing the results from these two examinations.  

The examiner noted the 2011 report of the Veteran that the onset of his hearing loss was in approximately 2009, and indicated that, because the Veteran had noted no concerns with hearing or changes in hearing until many years after service, there was no evidence to establish that his hearing was aggravated beyond normal progression in service.  The examiner concluded that, therefore, the left ear hearing loss was less likely than not (less than 50/50 probability) caused by or a result of military noise exposure and less likely than not permanently aggravated beyond normal progression from military noise exposure in service.

Based on the evidence above, the Veteran's appeal must be denied.  Specifically, he has been shown to have a current left ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  However, even assuming the credibility of the his regarding his exposure to loud noise in service, the evidence does not reflect that his current hearing loss is related to any such noise exposure or to service in any other way.  

The most probative evidence on the question of whether the Veteran's hearing loss is related to service is the February 2011, October 2014, and January 2015 VA audiology reports.  These reports reflect the opinions that the current left ear hearing loss was not caused or aggravated by any military noise exposure.  The Board finds the examiners' opinions to be highly probative.  The examiners had appropriate expertise and each reviewed the entire record; the February 2011 VA examiner fully examined and interviewed the Veteran, and this examination report and interview were reviewed and discussed by the October 2013 and January 2015 examiners.

Also, the examiners provided clear rationales for their opinions, and the bases for these rationales are consistent with the evidence of record, and with cited medical literature.  Each examiner, in part, based his or her opinion on the fact that the Veteran's recorded audiological testing results revealed normal hearing at the time of his August 1968 separation examination and, when compared with his audiological testing results at the time of his June 1966 entrance examination, did not reveal a worsening in hearing.  The examiners also noted the Veteran's own statements on February 2011 VA examination of "a gradual onset of hearing loss that occurred approximately 2 years ago, onset not associated with any specific event," noted to have been approximately 40 years after his separation from service; in this regard, the earliest medical record indicating hearing loss is an August 2008 private audiology report.

Furthermore, in support of the opinion that such a long-delayed onset in the Veteran's hearing loss from his period of service indicated that such hearing loss was not related to service, the October 2013 VA examiner cited to a 2006 Institute of Medicine report that, regarding "whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure," concluded that, "based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.'"  

Moreover, there is no competent and probative evidence, such as a medical opinion, contradicting the VA examiners' opinions, and the Veteran has not identified any.  The Board notes the November 2010 private treatment note from N.P. reflecting the Veteran's report of a decline in his hearing over the past year and a history of loud noise exposure in service.  However, even while acknowledging a history of significant loud noise exposure secondary to artillery in the military in the 1960s, N.P. diagnosed "presbycusis" (age-related hearing loss).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1503 (30th ed. 2003).  

The Board therefore does not find this record to be probative evidence in favor of the Veteran's claim, or evidence contradicting the opinions of the VA examiners.  

Generally, service department audiometric readings prior to October 31, 1967, are converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  However, conversion of the June 1966 readings would not result in lower, more favorable audiometric test readings compared with those at separation in August 1968, which would not be affected by the conversion; such conversion of the June 2006 readings would result in left ear auditory thresholds in the frequencies of 500, 1,000, 2,000, 3000, and 4,000 Hz of 25, 20, 25, 25, and 25.  

The Board also notes the Veteran's repeated contentions, including in his April 2011 notice of disagreement and an April 2015 statement, that he was not actually given an audiology examination at separation from service, despite the August 1968 examination report, even though, as reflected in his July 2012 substantive appeal, he admits to reporting having no current or history of hearing problems at the time of his separation examination.  

However, the August 1968 examination report appears complete on its face, and there is no indication, aside from the Veteran's assertions, that the audiogram chart was falsely completed by the examining physician without the Veteran having been given an audiology test.  It is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity."  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  

In this case, in reporting audiometric findings, the service physician in August 1968 is presumed to have discharged his official duties by not falsely reporting test results when an audiometry test was never performed.  The Board does not find the Veteran's general assertions that such test was not performed to be clear evidence to the contrary to rebut the presumption of regularity. 

The Board also notes the Veteran's assertion in an April 2015 statement that, at the time of his original application for service connection benefits in November 2010, he submitted "16 notarized letters from men in his unit," who "exited [service] within 2 weeks of [him] and were at the same post in the same unit," and that "[n]one of these men were given a hearing test either."  No such notarized letters are of record, and there is no indication that he provided such statements at the time of his claim despite submitting statements regarding the relationship of his hearing loss and service prior to the March 2011 rating decision originally denying his claim.  His initial assertion that he was not actually given a hearing test at separation was in his April 2011 notice of disagreement.  The first and only mention of such letters was in the April 2015 statement.  

However, regardless of whether members of the Veteran's unit have asserted that they were not given a hearing test at the time of their separation from service, the Veteran's own August 1968 separation examination report, signed by an examining physician, clearly indicates reported results of audiometry testing.  The Board therefore finds that, even assuming the existence of such letters from other men in the Veteran's unit, such statements would not provide clear evidence contradicting the presumption that the service examiner did not properly discharge his official duties, or that he improperly and dishonestly discharged his official duties with respect to the Veteran.

Next, the Board acknowledges the Veteran's assertion in his July 2012 substantive appeal that he experienced hearing loss after leaving service, that he sought medical treatment for hearing loss after service but that the records of such treatment were unavailable, and that he continued to live with hearing loss until it began causing a lifestyle change for him, at which time he consulted a doctor.  However, the Board does not find this assertion credible in light of the contradictory statements made by the Veteran elsewhere in the record.  

Again, at the time of his August 1968 separation examination, he reported that he did not have and had never had hearing loss.  The November 2010 treatment note from N.P., reflects that the Veteran presented with a decline in his hearing over the past year, and on February 2011 VA examination, the Veteran reported "a gradual onset of hearing loss that occurred approximately 2 years ago, onset not associated with any specific event."  In this regard, as the record reflects that the Veteran did not have sensorineural hearing loss until many years after service, the presumptive service connection provisions of  38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases do not apply in this case.

Therefore, the evidence weighs against a finding that left ear hearing loss is the result of in-service noise exposure or is related to service in any other way.  Accordingly, service connection for left ear hearing loss must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Finally, under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in December 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination in February 2011, and further medical reports regarding his hearing loss in October 2013 and January 2015.  The examination and the medical reports were, together, adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining the October 2013 and January 2015 medical reports, the AOJ substantially complied with the Board's September 2013 and November 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that a Social Security Administration (SSA) decision letter is of record, but pertains to unrelated medical conditions, and the Veteran has made no specific allegations that would give rise to a reasonable belief that any associated medical records may nonetheless pertain to his hearing loss.  Therefore, the relevance of any such records is not established, and remand to obtain them is not warranted.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for left ear hearing loss is denied.


REMAND

Pursuant to the January 2015 JMR, the parties noted "that VA Training Letter 10-02 at 5 (Mar. 18, 2010), acknowledges that '[t]he onset [of tinnitus] may be gradual or sudden, and . . . [t]innitus can be triggered months or years after an underlying cause (such as hearing loss) occurs.  Therefore, delayed-onset tinnitus must be considered'."  The JMR further determined that a "February 2011 [VA] examination report does not fully address the concept of delayed-onset tinnitus or the precepts noted in VA Training Letter 10-02."  The JMR therefore concluded that service connection for tinnitus should be remanded for another VA opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to an appropriate examiner for review.  If the requested opinions cannot be provided without another examination, schedule the Veteran for an examination to provide the requested opinions and information.  After reviewing the claims file, to include the February 2011 VA examination for tinnitus, the examiner should determine:

* Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's tinnitus is related to service, to specifically include his claimed in-service noise exposure.  

In providing this opinion, the examiner should specifically consider the provisions of VA Training Letter 10-02: that the onset of tinnitus may be gradual or sudden, and individuals are often unable to identify when tinnitus began; that tinnitus can be triggered months or years after an underlying cause (such as hearing loss) occurs; and that, therefore, delayed-onset tinnitus must be considered.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above and any other necessary development, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


